DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 06/23/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-3, 6, 16-23 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6, 16-23 are allowed.
The applicant has amended independent claims 1, 16 and 20  to further disclose "wherein the identifying the one or more tokens, determining the frequency, determining at least one recurring lexical tokens, and identifying the at least one lexical neighbor is performed until the created entity relationship map is determined to be complete when a pre-defined threshold is reached, wherein the pre-defined threshold is dynamically adjusted based on user feedback and a system defined entity". Fuoco, Seal, Beller, or Bugay, taken alone or in combination, fail to disclose or suggest the newly amended limitations. Beller discloses in par. [0050] that: Serial No. 16/371,076 “-7-KG system 500 determines whether an error rate is greater than a threshold level. In response to the error rate being greater than the threshold level in block 624 control returns to block 614. In response to the error rate not being greater than the threshold level in block 624 control transfers to block 626, where process 600 terminates. It should be appreciated that when new relationship triples are added it is generally desirable to re-compute weights for feature vectors and confidence scores.”
Beller discloses a fixed threshold level that is used for comparison of an error rate. Beller does not teach where the threshold level can be dynamically adjusted. By having a fixed threshold level, the technology disclosed in Beller will have a static threshold level for all types of documents, users, or entities, thereby generating a less than accurate knowledge graph. Similar to Fuoco, Seal, and Beller, Bugay also fails to disclose or suggest the claim limitation set forth above. 
A new search was made and no art was found which discloses the technology provided in the claims adjusting the threshold level based on user input and the system defined entity. By using this technique, the disclosed technology is able to provide a more customized entity relationship map. 
Dependent claims 2, 3, 6, 17-19, and 21-23 further narrow the scope of the parent claims and are therefore allowable for the same reasons as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Muhammad teaches contextual named entity retrieval which retrieves sentences that have entities similar to query entities. However it is silent with regards to a dynamic threshold base don feedback.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656